PER CURIAM.
Pursuant to a petition from the Traffic Court Review Committee, the Florida Rules of Practice and Procedure for Traffic Courts are amended in the manner as appended to this opinion and made permanent. Transition Rule 20 is hereby repealed. This action shall be effective immediately.
It is so ordered.
SUNDBERG, C. J., and ADKINS, BOYD, OVERTON, ALDERMAN and MCDONALD, JJ., concur.
I. SCOPE, PURPOSE AND CONSTRUCTION
Rule 6.010 Scope
(a) These Rules govern practice and procedure in any traffic case and specifically apply to practice and procedure in County Courts.



Rule 6.030 [Reserved]
II. GENERAL PROVISIONS
Rule 6.040 Definitions
The following terms shall have the meaning respectively ascribed to them:



“Criminal Traffic Offense” means a violation of a statute or ordinance governing traffic not subject to the provisions of Chapter 318, Florida Statutes, within the jurisdiction of a court to which these rules apply, including Chapter 322, Florida Statutes, sections 316.027, 316.061, 316.067, 316.-072(3), 316.192, 316.193, 316.1935, 860.01, Florida Statutes and Chapter 893, Florida Statutes.



“Infraction” means a noncriminal violation of Chapter 316, or sections 240.265, 320.07(3), 339.30 or 340.23, Florida Statutes, except as provided in section 318.17, Florida Statutes, which is not punishable by incarceration and for which there is no right to a trial by jury or a right to court appointed counsel.



*1338“Department” shall mean the Department of Highway Safety and Motor Vehicles, defined in section 20.24, Florida Statutes, or the appropriate division thereof.



Rule 6.070 Violation of These Rules Contempt; When
Any willful failure to apply these rules or to amend or vacate local court rules contrary to these rules, or the continued participation in practice forbidden in these rules by the official, clerk or other personnel, may be considered a contempt of the Supreme Court of Florida and punished as such.
Rule 6.090 Direct and Indirect Criminal Contempt
Direct and indirect criminal contempt shall be punished in the same manner as in the Criminal Rules of Procedure.
Rule 6.100 Traffic Violations Bureau
(a) A traffic violations bureau shall be established in each county court by administrative order of the chief judge of the circuit in which the county court is located. The function of the bureau shall be to accept appearances, waivers of non-criminal hearings, admissions and payment of civil penalties for traffic infractions not requiring a mandatory hearing. Where any person’s sentence for a criminal traffic offense or penalty for a traffic infraction requiring a mandatory hearing or a traffic infraction where the person elects to appear before an official includes the payment of a fine or civil penalty, payment may be made before the bureau. The bureau may also accept appearances, waivers of hearings, admission's and payment of civil penalties as provided in section 318.18, Florida Statutes, in traffic infraction cases where the driver originally elected, but was not required, to appear before an official prior to the date of the hearing. The bureau shall act under the direction and control of the court.
(b) The court shall post in the place where civil penalties are to be paid in the violations bureau the schedule of the amount of the civil penalty as provided in section 318.18, Florida Statutes. All fines, civil penalties, and costs shall be paid to, receipted by and accounted for by the violations bureau or proper authority in accordance with these rules.



Rule 6.110 Driver Improvement, Student Traffic Safety Council, and DWI Counter Attack Schools
(a) In those areas where traffic law violators are ordered or are allowed to elect to attend a driver improvement school or student traffic safety council school or are sentenced to a DWI Counter Attack School, the chief judge of the circuit shall issue an administrative order designating the schools to which attendance is required. No DWI Counter Attack School shall be approved by the chief judges until approval is first granted by the DWI Schools Coordinator or the Traffic Court Review Committee.



Rule 6.140 Conduct of Trial
All trials and hearings shall be held in open court and shall be conducted in an orderly manner according to law and applicable rules. Questions pertaining to the conduct of the trial or hearing, not covered by law or these rules, shall be determined by the official. Except in emergencies, all proceedings for the trial of traffic cases shall be held in a room suitable for the purpose; such facilities shall be subject to inspection and approval of the Review Committee.
III. CRIMINAL OFFENSES
Rule 6.160 Practice as in Criminal Rules
Except as hereinafter provided, trial under this part shall be governed by the Rules of Criminal Procedure so far as they may be applicable unless they are in conflict with these rules. A person shall be considered “taken into custody” for the purpose of Rule 3.191 when he is arrested or when a traffic citation, notice to appear, summons, information or indictment is served upon him.
*1339Rule 6.165 Complaint; Summons; Form; Use
All prosecutions for criminal traffic offenses by law enforcement officers shall be by uniform traffic citation as provided for in section 316.650, Florida Statutes, or other applicable statutes, or by affidavit, information or indictment as provided for in the Florida Rules of Criminal Procedure. If prosecution is by affidavit, information, or indictment, a uniform traffic citation shall be prepared by the prosecutor and submitted to the Department of Highway Safety and Motor Vehicles.
Rule 6.170 [Reserved]
Rule 6.180 Reserved]
Rule 6.200 Pleas and Affidavits of Defense
(a) All pleas entered in open court shall be recorded by an official court reporter or electronic means, unless the defendant signs a written waiver of this right.
(b) Subject to the approval of the court, written pleas of guilty or nolo contendere may be entered in criminal traffic offenses not designated felonies under the laws of the state and sentence imposed thereon.
(c) Any person charged with the commission of a criminal traffic offense who is not a resident of or domiciled in a county where the alleged offense took place may, at the discretion of the court, file a written statement setting forth facts justifying the filing of an affidavit of defense or file an affidavit of defense directly if practicable upon posting a reasonable bond set by the court.
Rule 6.210 [Reserved]
Rule 6.230 [Reserved]
Rule 6.240 [Reserved]
Rule 6.250 [Reserved]
Rule 6.260 [Reserved]
Rule 6.270 [Reserved]
Rule 6.280 [Reserved]
Rule 6.290 Withholding Adjudication Prohibited; When
(a) Pursuant to the provisions of section 322.281, Florida Statutes, no court shall withhold adjudication of guilt or the imposition of sentence for the offense of driving or being in actual physical control of a motor vehicle, while having an unlawful blood alcohol level or while under the influence of alcoholic beverages, model glue, or any substance controlled by Chapter 893, Florida Statutes.
(b) The court is also prohibited from accepting a plea of guilty or nolo contendere to a lesser offense from a person charged with driving under the influence, as provided for in Chapter 316 and 322, Florida Statutes, whose chemical results show a blood alcohol content by weight of .20 percent or more.
Rule 6.300 Driver License Revocation; Maintaining List
In order to comply with the provisions of section 322.282(1), Florida Statutes, the clerk need not maintain a separate list of driver license revocations from his or her existing records.
Rule 6.310 Lesser Included Offenses
No civil traffic infraction shall be considered a lesser included offense of any criminal traffic offense.
IV. TRAFFIC INFRACTIONS
Rule 6.320 Complaint; Summons; Forms, Use
All citations for traffic infractions shall be by uniform traffic citation as provided in section 316.650, Florida Statutes, or other applicable statutes or by affidavit. If the complaint is made by affidavit a uniform traffic citation shall be prepared by the clerk and submitted to the department.
Rule 6.330 Election to Attend Traffic School
(a) Unless a mandatory hearing is required pursuant to section 318.19, Florida Statutes, or the alleged offender appears at a hearing before an official, an alleged offender may elect to attend a driver improvement school or a student traffic safety council school where such schools are available in lieu of payment of the civil penalty. The person must appear at the traffic violations bureau of the court having jurisdiction of the case to make such an election, *1340within ten days of the date of the citation. If the person begins the driver school course, such action shall constitute an admission and a waiver of the right to a hearing. An offender may elect to attend a driver improvement school or student traffic safety council school to satisfy only one traffic infraction citation during each calendar year.



Rule 6.340 Rule on Admission that Traffic Infraction was Committed; Affidavit of Defense



(c) Any person charged with the commission of a traffic infraction who is not a resident of or domiciled in the county where the alleged infraction took place may, at the discretion of the clerk or traffic violations bureau, file a written statement setting forth facts justifying the filing of an affidavit of defense or file an affidavit of defense directly if practicable upon posting a reasonable bond set by the official.



Rule 6.410 [Reserved]
Rule 6.420 [Reserved]
Rule 6.440 [Reserved]
Rule 6.470 Costs



(b) Where no hearing is required or held and the offender admits the commission of the offense by forfeiting a bond or paying the penalty the following costs may, if authorized by administrative order of the Chief Judge of the Circuit, be deducted from the penalty by the traffic violations bureau or clerk’s office:
(1) One dollar for all infractions of bicycle regulations, section 316.2065, Florida Statutes, and infractions of pedestrian regulations, section 316.130, Florida Statutes;
(2) Three dollars for all non-moving traffic infractions; and
(3) Five dollars for all moving infractions.
(c) In addition to the costs provided above, those assessments for law enforcement training established in section 943.-25(4) and (8), Florida Statutes, shall be collected.
Where a hearing is held the law enforcement education assessments shall be in addition to any penalty or costs assessed. Where no hearing is held and the offender admits the commission of the offense by forfeiting a bond or paying the penalty by mail or in person, the law enforcement education assessments shall be deducted from the amount of the penalty in addition to the costs provided in (b) above.
If an offender elects a driver improvement school as provided in Rule 6.330 of these Rules, the law enforcement education assessments shall be collected at the time the offender appears before the traffic violations bureau to make his or her election.
Rule 6.500 Pronouncement and Entry of Penalty; Penalizing Official
(a) The final disposition of every case shall be entered in the minutes in courts in which minutes are kept, and shall be docketed in courts which do not maintain minutes.



Rule 6.560 Conviction of Traffic Infraction
An admission or determination that a person has committed a traffic infraction shall constitute a conviction as that term is used in Chapter 322, Florida Statutes, and section 943.25(4) and (8), Florida Statutes.
Rule 6.570 Reporting Action Requiring Suspension of Driver License
Any noncompliance with the provisions of Chapter 318, Florida Statutes, resulting in the suspension of a driver license shall be reported to the department within 10 days of the noncompliance on a form to be supplied by the department. Any noncompliance may be determined without the necessity of holding a hearing.
Rule 6.575 Retention of Case Files
For the purpose of record retention pursuant to the General Records Schedule D-T 1, case files with an outstanding or unsatisfied D-6 shall be considered disposed of five *1341years after the submission of the D-6 by the clerk to the Department of Highway Safety and Motor Vehicles. If the clerk disposes of a file, the Department shall be notified.
Rule 6.590 Failure to Complete Driver’s School; Reinstatement of Driver License
(a) In any case where a person elects to attend driver’s school but fails to appear for or complete the course, a delinquency notice shall be sent to the person pursuant to section 318.15(1), Florida Statutes, unless such a notice has previously been sent to the person in relation to the same infraction. If such a delinquency notice has been previously sent, notice of failure to complete the course shall be sent to the department within 10 days of such failure and the person’s driver license shall be deemed suspended. Otherwise, notification of the department shall follow 5 days after failure to comply with the requirements of section 318.18(1).
(b) If the person appears after notice has been sent but before the department has suspended the driver license the department shall be notified on a form to be supplied by the department immediately after the civil penalty as provided in section 318.18, Florida Statutes, has been fulfilled.
(c) If the person appears after the driver license has been suspended the offender must fulfill the civil penalty as provided in section 318.18, Florida Statutes, and may be required to agree again to attend a driver school. The person shall be given a form supplied by the department, certified by the official, to be taken to the nearest driver license examining station in order to have the driving privilege reinstated.
Rule 6.600 Failure to Appear or Pay Civil Penalty; Reinstatement of Driver License
(a) In any case where no mandatory hearing is required and the person has signed and accepted a citation but fails to pay the civil penalty or appear, a delinquency notice shall be sent to the person pursuant to section 318.15(1), Florida Statutes, unless such a notice has previously been sent to the person in relation to the same infraction. If such a delinquency notice has been previously sent, notice of such failure must be sent to the department within 10 days of the failure and the person’s driver license shall be deemed suspended. Otherwise, notification of the department shall follow 5 days after failure to comply with the requirements of section 318.18(1).



(c) If the person appears after the driver license has been suspended, the alleged offender may pay the civil penalty without a hearing and may be required to agree to attend a driver school or may agree to attend a hearing. If an election to attend a hearing is made and it is determined that the infraction was committed the offender is subject to the penalty provisions of section 318.14(5), Florida Statutes. The person shall be given a form supplied by the department, certified by the official, to be taken to the nearest driver license examining station in order to have the driving privilege reinstated.
Rule 6.610 Failure to Fulfill Penalty Imposed After a Hearing; Reinstatement of Driver License
(a) In any case where a hearing is held, if it is determined that the infraction was committed and a penalty is imposed but the penalty is not fulfilled, a delinquency notice shall be sent to the person pursuant to section 318.15(1), Florida Statutes, unless such a notice has previously been sent to the person in relation to the same infraction. If such a delinquency notice has been previously sent, notice of such failure must be sent to the department within 10 days of the failure and the person’s driver license shall be deemed suspended. Otherwise, notification of the department shall follow 5 days after failure to comply with the requirements of section 318.18(1).



(c) If the person appears after the driver license has been suspended the offender must fulfill the penalty and, if not a part of the penalty originally imposed, may be required to agree to attend a driver school if available. The person shall be given a form supplied by the department, certified by the *1342official, to be taken to the nearest driver license examining station in order to have the driving privilege reinstated.
Rule 6.620 Failure to Appear for Mandatory Hearing; Reinstatement of Driver License
(a) In any case where a mandatory hearing is required and the person fails to appear, a delinquency notice shall be sent to the person pursuant to section 318.15(1), Florida Statutes, unless such a notice has previously been sent to the person in relation to the same infraction. If such a delinquency notice has been previously sent, notice of such failure to appear must be sent to the department within 10 days of the failure and the person’s driver license shall be deemed suspended. Otherwise, notification of the department shall follow 5 days after failure to comply with the requirements of section 318.18(1).



(c) If the person’s driver license has been suspended by the department and, after a hearing, it is found that the infraction was committed, the official may require that driver’s school, if available, be attended as part of the penalty. The person shall be given a form supplied by the department, certified by the official, to be taken to the nearest driver license examining station in order to have the driving privilege reinstated.